 KERMAC NUCLEAR FUELS CORP.429of the five officers of Malco are also officers of the Employer. In addi-tion, the two corporations have common stockholders.However,Malco itself owns no stock in the Employer's corporation, and therecord shows, Malco had no connection with the organization of theEmployer nor has it ever contributed financial or other support to it.The only connection between the two corporations, beyond the factof common officers and stockholders, is that Malco performs account-ing service for the Employer for which it is paid a fee, deriving areasonable profit therefrom.There is no interchange of employees,no common labor policies or benefits, nor does Malco exercise anyauthority or control over the manager of the Employer who activelyoperates the establishment and who hires and fires employees, inde-pendently of Malco.We conclude from the foregoing that the Em-ployer herein operates independently and not as part of an integratedenterprise, which has centralized management and control over itslabor relations policies.Accordingly, we find that the Employer andMalco Theatres, Inc., do not constitute a single employer within themeaning of the Act.3We shall therefore dismiss the petition.[The Board dismissed the petition.]s Electronncs Circuits, Inc.,11-5NLRB 940;American Furniture Company, Inc,116NLRB 1496;Clark Concrete Construction Corporation,116 NLRB 321;Central DairyProductsCo., 114 NLRB 1189.Kermac Nuclear Fuels Corp.andUnited Steelworkers of Amer-ica, AFL-CIO,Petitioner.Case No. 33-RC-708. August 11, 1959SECOND SUPPLEMENTAL DECISION AND DIRECTIONPursuant to a Supplemental Decision, Order, and Amended Deci-sion and Direction of Election' issued by the Board on March 30,1959, in the above-entitled proceeding, a runoff election was con-,ducted on May 21, 1959, under the direction and supervision of theRegional Director for the Thirty-third Region among the employeesin the unit found appropriate by the Board.Upon conclusion of therunoff election, the parties were furnished a tally of ballots, whichshowed that, of approximately 359 eligible voters, 307 ballots werecast, of which 149 were for Intervenor United Mine Workers ofAmerica, District 50, herein called UMW, 152 were for IntervenorOil, Chemical and Atomic Workers International Union, AFL-CIO,,herein called OCAW, 1 was void, and 5 were challenged. The chal-lenges were sufficient in number to affect the election results.No;timely objections were made to the conduct of the election.1123 NLRB 462.124 NLRB No. 58. 430DECISIONSOF NATIONAL LABORRELATIONS BOARDOn June 7, 1959, the Regional Director issued his report on chal-lenged ballots, in which he recommended that the challenge to theballot of Elmer Miller be sustained; that the challenges to the ballotsof Arnold Peterson, Waldo Quarles, and Lyle Allison be withdrawnand their ballots opened and counted; and, as he was unable to resolvethe issue raised by the parties as to whether or not the remainingchallengee, John Connachan, was a supervisor, that a hearing be heldon such issue if it will affect the election results.The Employer,.OCAW, and UMW filed timely exceptions to the Regional Director'sreport.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Bean, and Fanning].The Board has considered the Regional Director's report on chal-lenged ballots, the exceptions thereto, and the entire record in thecase, and finds as follows : 2The ballots of Peterson and Quarles were challenged by the Boardagent conducting the election on the ground that their names did notappear on the eligibility list.The Regional Director found that theirnames were in fact included in the eligibility list and that the partiesagreed they were eligible and that the challenges may be withdrawn.The Employer and UMW, in their exceptions, for the first time seekto raise certain issues with respect to the eligibility of these employees.We find that these contentions, as they were not made in the course ofthe Regional Director's investigation of the challenges of these twoemployees, are untimely and in the nature of postelection challenges.'Accordingly, the challenges to the ballots of Peterson and Quarles areoverruled.Allison's ballot was challenged by the Board agent because hisname did not appear on the eligibility list.The Regional Directorrecommended that the challenge be overruled as he was in fact em-ployed on the eligibility date and, although terminated on April 11,was rehired and on the payroll on the election date. The Employer2 In their exceptions, the Employer and UMW contend that the Regional Director im-properly counted an alleged void ballot.However, we agree with the ruling of the officer-in-charge of the Thirty-third Subregion of the Board, that UMW's request concerningthis ballot was in the nature of an objection and that it was untimely filed. SeeGeorgeK. Garrett Company, Inc.,120 NLRB 484, 486, footnote 4. The above contention istherefore rejected.The Employer also urged that the election be set aside on the ground that, despiteits position taken at the hearing that laboratory technicians be excluded from the unit,no specific reference was made to them in the Board's unit description and they mayhave voted in the election.We find no merit in the contention.The Employer did notrequest reconsideration of the Board's Decision on this basis prior to the holding of'theinitial election herein.Its present attack upon the electionresults on such ground istherefore in the nature of a post-election challenge, which the. Boardwill notconsider.However, upon resolution of the post-electionissuesinvolved in this proceeding,' weshall entertain a motion forclarificationas to theappropriate unit placement of tech-nicalemployees.3SeeFlight Enterprises, Inc.,119 NLRB 1442. LEISURE LADS,INC.431contends that Allison was permanently terminated on April 11, andUDWW asserts that he was not an employee on the election date. UMWoffered no evidence to support its contention.In view of the RegionalDirector's finding that Allison was an employee within the unit onthe eligibility date and on the election date, we find,in accord with ourestablished eligibility rules, that he was an eligible voter 4Thechallenge to his ballot is therefore overruled.As no exceptions were made to the Regional Director's recommenda-tions as to the challenges to the ballots of Miller and Connachan, therecommendations are hereby adopted.Accordingly,we shall direct that the ballots of Peterson,Quarles,and Allison be opened and counted.In the event that all three havevoted for UMW and the challenged ballot of Connachan becomesdeterminative of the election results,the Regional Director is au-thorized to order a hearing for the purpose of resolving the issueraised with respect to Connachan's eligibility.[The Board directed that the Regional Director for the Thirty-third Region shall, within 10 days from the date of this Direction,open and count the ballots of Arnold Peterson,Waldo Quarles, andLyle Allison and serve upon the parties a supplemental tally ofballots, including therein the count of the aforementioned challengedballots.If the Intervenor,OCAAV,receives a majority of the validvotes cast and the unresolved challenge is unsufficient to affect theresults, the Regional Director will issue a certification of representa-tives to such labor organization.][The Board further directed that, in the event a hearing as to theeligibility of John Connachan is held, the hearing officer serve uponthe parties a report containing resolutions of the credibility of wit-nesses, finding of fact, and recommendations to the Board as to theeligibility of John Connachan.Within 10 days from the date of is-suance of the report,any party may file with the Board in Washing-ton, D.C., an original and six copies of exceptions thereto. Immedi-ately upon the filing of such exceptions,the party filing shall serve acopy upon each of the other parties, and shall file a copy with the,Regional Director.If no exceptions are filed thereto,the Board willadopt the recommendations of the hearing officer.]*SeeReade Manufacturing Company,Inc.,100 NLRB 87, 89.Leisure Lads,Inc.andUnited TextileWorkers of America..Case No. 11-CA-1333. August 10, 1959DECISION AND ORDEROn March 27, 1959, Trial Examiner William F. Scharnikow issuedhis Intermediate Report in the above-entitled proceeding, finding that124 NLRB No. 62.